Case 19-32559-jal      Doc 47     Filed 10/06/20     Entered 10/06/20 09:56:17        Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                                      FOR THE
                           WESTERN DISTRICT OF KENTUCKY


IN RE:

JOSEPH B. HUDSON                                     CASE NO. 19-32559 (2)
CINDY S. HUDSON
                                                     CHAPTER 13
   Debtor(s)



                        ORDER TO RESUME PLAN PAYMENTS



         THIS MATTER having come before the Court on October 5, 2020, for hearing on the
Trustee's motion for the Debtors to appear and show cause why this Chapter 13 bankruptcy case
should not be dismissed for failure to make payments in accordance with the Order of Confirmation.
The Court having been advised by Chuck Sydenstricker, counsel for the Trustee, that a meeting was
held between counsel for the Trustee and Richard A. Schwartz, counsel for the Debtors. The Court
having considered the Trustee’s recommendation regarding this matter, and the Court being
otherwise sufficiently advised,
         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Debtors resume
making payments in accordance with the Order of Confirmation.
         IT IS FURTHER ORDERED, ADJUDGED AND DECREED that should the Debtors fail
to comply with this Order or again become in arrears under the Plan, the Trustee shall file a motion
to dismiss this case, which may be granted without further notice or hearing.




amg
                                          Dated: October 6, 2020
